DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junghans et al. (US Pub. 2019/0308398 A1) in view Park et al. (US Pub. 2014/0220264 A1).
Regarding claims 1 and 12, Junghans discloses a composite film comprising a coating layer, polymer film layer and adhesive layer where the coating layer is joined to the polymer film layer and the adhesive layer is on the opposite side of the polymer film layer (abstract). The coating layer is an acrylate coating with a balance of stretchability prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
The term “for optical displays” in the preamble is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed protective film and the term "optical displays" merely states the intended use for the protective film with no additional limitations imposed on the structure. To the extent the term for optical display implies the protective film is transparent, Junghans 
Junghans does not specifically disclose the indentation modulus or indentation hardness of the protective film. However, Junghans specifically discloses that self-healing properties and elastic properties of the film act synergistically to exhibit wear resistance (abstract), that the coating layer should have a balance of stretchability and hardness ([0026]) and that the Martins hardness is designed to have elasticity for self-healing properties while still maintaining hardness for abrasion resistance ([0056]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have a protective film with the indentation modulus and hardness as claimed to have a balance between abrasion resistance and elasticity as taught in Junghans. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in indentation modulus and indentation hardness involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Junghans discloses the adhesive being a hotmelt or pressure-sensitive adhesive which may be based on acrylates or methacrylates ([0074]-[0077]) but does not specifically disclose the adhesive as a monomer mixtures for a hydroxyl-group containing (meth)acrylic copolymer.
Park discloses pressure sensitive adhesive (hereafter “PSA”) compositions for a protective film that is placed on an optical display which shows the appropriate low-speed and high speed peel strengths and a superior balance between the two (abstract) where the PSA comprises a polymer and cross-linking agent where the polymer is an 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the PSA based on (meth)acrylates in Junghans should be the PSA taught in Park which is a polymer and cross-linking agent where the polymer is an acrylic copolymer that can include at least two different monomers having a hydroxyl group to have a PSA with relatively low high-speed peel strength and high low-speed peel strength, endurance reliability, workability, and transparency (Park, [0073] and [0003]).
Regarding claim 3, Junghans discloses the polyurethane film being aliphatic polyurethane ([0065]).
Regarding claim 20, Junghans in view of Park discloses the protective film of claim 1 as discussed above. Junghans does not specifically discloses the polymer film layer being more than one layer. However, the duplication of parts has been held to be prima facie obvious (see MPWP 2144.04 VI. B.) where it is considered obvious that an additional polymer film layer which is a thermoplastic polyurethane ([0065]) can be added as a conventionally known layer which may add self-healing properties to a protective film ([0067]-[0070]).
Regarding claim 22.
Claims 2, 5, 6,  8-11, 14, 16, 18-19, 21, and 23-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Junghans et al. (US Pub. 2019/0308398 A1) in view of Park et al. (US Pub. 2014/0220264 A1) as applied to claim 1 above, and further in view of Baetzold et al. (US Pub. 2009/0004478 A1).
Regarding claims 2, 5, and 14, 16, Junghans in view of Park discloses the protective film of claim 1 as discussed above.
Junghans further discloses the coating layer being an acrylate coating layer ([0022]) which may include a difunctional or more (meth)acrylate and aliphatic urethane acrylates ([0030]), a photoinitiator ([0047]), an inorganic nanoparticle ([0057]) and various additives ([0054]). 
Junghans does not specifically disclose the coating compositions comprising two different urethane (meth)acrylate oligomers with two different elongations and where the first urethane (meth)acrylate oligomer is present in amount of 25 to 45 wt% of the two urethane (meth)acrylates or the first urethane (meth)acrylate is present in an amount of 10 to 50 part by weight and the second is present in an amount of 40 to 80 parts by weight and where the composition further comprises zirconia, a silicon-based additive and a fluorine based additive.
Baetzold discloses flexible hardcoat compositions and protective films comprising one or more urethane (meth)acrylate oligomers which is considered to disclose two urethane (meth)acrylate oligomers, a monomer with at least three (meth)acrylate groups, inorganic particles (abstract) and a photoinitiator ([0044]). The hardcoat may further comprise a fluorine or silicon-containing component to lower the surface energy 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the coating in Junghans should comprise the hardcoat composition as taught in Baetzold as a composition with a good balance of flexibility and hardness (Baetzold, abstract, [0013] and [0014]). It would have further been obvious that the composition should include both a fluorine-containing and silicon-containing component to lower the surface energy of the coating as taught in Baetzold ("It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Specifically regarding claim 5, Junghans in view of Park and Baetzold does not disclose the urethane (meth)acrylate oligomers having different elongations. However, Baetzold discloses several urethane (meth)acrylate oligomers with different elongation values ([0015]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that any of the urethane (meth)acrylate oligomers listed in Baetzold may be used including two oligomers with different elongation values.
Specifically regarding claims 14 and 16, Baetzold does not specifically disclose the amount of each oligomer. However, Baetzold discloses that the concentration of oligomer may be adjusted based on the physical properties of the oligomer selected where the amount and kind of oligomer is selected in order to obtains a balance of 
Regarding claim 6, the polymer film (base layer) in Junghans has a thickness of 10 to 1000 microns ([0066] and see Table 1 with a specific thickness of 200 microns).
Regarding claim 8, Junghans in view of Park and Baetzold discloses the film of claim 2 as discussed above. Junghans discloses that the urethane (meth)acrylate should have a molecular weight of 2000 to 5000 g/mol to have sufficient elasticity and scratch resistance ([0031]-[0033]). Baetzold discloses the urethane (meth)acrylate having an elongation of 20 to 200% ([0016]). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the invention that at least one of the (meth)acrylate urethane oligomers should have a molecular weight of 2000 to 5000 g/mol to achieve a balance of elasticity and scratch resistance as taught in Junghans (Junghans, [0031]-[0033]) and an elongation of 20 to 200% as a known suitable elongation property for an urethane (meth)acrylate oligomer used in a flexible hardcoat as taught in Baetzold.
Regarding claim 9, Junghans discloses a particle size of below 100 nm ([0057]) and Baetzold discloses a particle size of 5 to 125 nm ([0035]).
Regarding claim 10, Baetzold discloses the hardcoat having 10 to 200 parts zirconia per 100 parts of hardcoat layer monomer (so including the zirconia would be about 9 parts to 66 parts) ([0035]) and the amount of tetra or more functional monomer 
Regarding claim 11, Junghans in view of Park and Baetzold discloses the film of claim 2 as discussed above. Junghans in view of Baetzold does not specifically disclose the amount of silicon-containing component and fluorine-containing component. However, Baetzold discloses that the components are added to lower surface energy to achieve an anti-soiling and stain repellant effect ([0025]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the amount of silicon-containing component and fluorine-containing component may be chosen based on the anti-soiling and stain repellent properties desired. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the amount of silicon-containing component and fluorine-containing component involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claims 18-19, Junghans in view of Park discloses the film of claim 1 as discussed above. Junghans does not specifically an additional functional layer which may have one of the functions listed in claim 19. 
Baetzold discloses flexible hardcoat compositions (abstract) on a thermoplastic polyurethane substrate ([0064]) where the hardcoat contains high refractive index nanoparticles, zirconia ([0037]), to have a high refractive index layer where a low refractive index layer may be applied to the surface to have an antireflective surface ([0063]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the coating in Junghans contain zirconia particles to make a high refractive index layer and then a low refractive index layer could be included to make the surface antireflective as taught in Baetzold (Baetzold, [0063]).
Regarding claims 21 and 23-24, Junghans in view of Park or Junghans in view of Park and Baetzold discloses the film of claim 1 or 2 as discussed above. Regarding claim 21, Junghans does not specifically disclose the protective film having a radius of curvature of 5 mm or less. Regarding claims 23-24, Junghans does not specifically disclose an optical member comprising the protective film of claim 1.
Baetzold discloses a flexible hard coat on a substrate (abstract and [0064]) where the hardcoat has sufficient flexibility to be bent around a 2 mm mandrel without cracking (abstract). The protective coating is suitable for use on optical displays ([0073]-[0074])
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that the composite film in Junghans could be designed to have sufficient flexibility to be bent around a 2 mm mandrel without cracking to have sufficient flexibility so that the protective coating may be used in an optical display as taught in Baetzold (Baetzold, [0012] and [0073]-[0074] and see Junghans, abstract and [0026] which disclose that the film should have flexibility and [0087] which discloses that the film may be used in optical applications).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junghans in view of Park and Baetzold as applied to claim 2 above, and further in view of Lee (US Pub. 2017/0335136 A1).
Junghans in view of Park and Baetzold discloses the film of claim 2 as discussed above. Junghans discloses that the urethane (meth)acrylate should have a molecular weight of 2000 to 5000 g/mol to have sufficient elasticity and scratch resistance ([0031]-[0033]). Junghans in view of Baetzold does not disclose the urethane (meth)acrylate having an elongation of 1 to 15%.
Lee discloses a hard coating film comprising a urethane (meth)acrylate oligomer with an elongation of 0.1 to 50% used in a flexible display (abstract and [0038]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that at least one of the (meth)acrylate urethane oligomers should have a molecular weight of 2000 to 5000 g/mol to achieve a balance of elasticity and scratch resistance as taught in Junghans (Junghans, [0031]-[0033]) and an elongation of 0.1 to 50% as taught in Lee as a known suitable elongation for an urethane (meth)acrylate oligomer for use in a hardcoat in a flexible display. 

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive. 
Applicant argues Junghans in view of Park fails to disclose the claimed invention. Applicant argues Junghans appears to teach away or discourage the claimed indentation hardness and indentation modulus values by disclosing surface hardness values or Marten’s hardness of 2 to 3.5 N/mm2 (.002 to .0035 GPa) which is much lower than the claimed indentation hardness of 0.1 to 0.3 GPa. Applicant argues the total hardness of the article cannot be orders of magnitude harder than the hardness of the 
Examiner respectfully disagrees. First, Applicant has failed to establish that a Marten’s hardness of 2 to 3.5 N/mm2 would mean that the indentation hardness and indentation modulus of the article could not be in the claimed range. Examiner agrees with Applicant that the indentation hardness and Marten’s hardness are two different measurements and the results of one does not necessarily inform the result of the other. Instead Junghans is considered to teach generally a balance of hardness and elasticity is desired to achieve both ability to self-heal and impact and scratch resistance which is 
Regarding the argument that Junghans does not teach the claimed Shore hardness range of 95A to 98A for the base layer. Examiner respectfully disagrees. Junghans is considered to teach a range which overlaps this range as discussed above (see Junghans, [0071]-[0072] and Fig. 1) so is considered to teach the claimed range. Further, regarding paragraph [0027] cited by Applicant, Junghans seems to indicate that the coating should not be applied to harder polymer films than those described in the disclosure but films with a Shore hardness within the claimed range are taught in Junghans. Thus, the films discussed in Junghans which would not work for the disclosed article would be harder than those which are claimed. Therefore, this paragraph does not contradict the claimed invention. Examiner would also like to note that there is nothing in the instant Specification which would indicate the claimed indentation modulus and indentation hardness values would not be possible with a slightly lower Shore hardness value for the base layer. 
With regard to the argument that Baetzold or Lee do not cure the deficiencies of Junghans in view of Park, for the reasons discussed above, Junghans in view of Park is not considered deficient.
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections over the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783